Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 1 of 19 PageID 2403




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 JAY E. REESE,

                     Plaintiff,

 v.                                                     Case No: 6:17-cv-1574-Orl-41GJK

 FLORIDA BC HOLDINGS, LLC,

                     Defendant.


 RONALD WARD,

                     Plaintiff,

 v.                                                       Case No: 6:18-cv-459-Orl-41GJK

 FLORIDA BC HOLDINGS, LLC,

                     Defendant.


                                          ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:       SALES COORDINATORS’ MOTION FOR ATTORNEY’S
                     FEES AND COSTS (Doc. No. 119)

       FILED:        April 30, 2020



       THEREON it is ORDERED that the motion is GRANTED IN PART AND
       DENIED IN PART.

 I.    BACKGROUND.

       On August 30, 2017, Jay E. Reese, individually and as a class representative, filed a

 complaint alleging that Defendant, Florida BC Holdings, LLC d/b/a/ Synergy Equipment
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 2 of 19 PageID 2404




 (“Synergy”), his former employer, violated the Fair Labor Standards Act (“FLSA”) by failing to

 pay him overtime (the “Reese Litigation”). Doc. No. 2. 1 Reese also alleged that Synergy tortiously

 interfered with his employment relationship with his subsequent employer. Id. at 11-12. On March

 27, 2018, Ronald Ward, individually and as a class representative, filed a complaint alleging that

 Synergy, also his former employer, violated the FLSA by failing to pay him overtime (the “Ward

 Litigation”), in Case No. 6:18-cv-459-Orl-41GJK. Ward Litigation, Doc. No. 1.

         Synergy sells and leases landscaping and farming equipment out of twelve locations—ten

 in Florida and two in Georgia. Doc. No. 25-1 at ¶¶ 3, 4. Synergy employed Reese and Ward as

 “Sales Coordinators.” Doc. No. 24-1 at 2, 3, 5, 6, 8, 9; Ward Litigation, Doc. No. 1 at ¶ 37.

         Reese and Ward aver that they worked more than forty hours per week, but did not receive

 “additional pay.” Doc. No. 24-1 at 3; Ward Litigation, Doc. No. 33-1 at 2. They state that Synergy

 “had a common policy of not paying Sales Coordinators’ time-and-a-half their regular rate of pay

 for all overtime hours worked. Specifically, [Synergy] had a common policy of categorizing Sales

 Coordinators as exempt from overtime pay.” Doc. No. 24-1 at 3; Ward Litigation, Doc. No. 33-1

 at 2. On August 7, 2017, Synergy filed an answer in the Reese Litigation denying Plaintiff’s claims

 and asserting numerous affirmative defenses. Doc. No. 20. On May 18, 2018, Synergy filed an

 Answer and Affirmative Defenses in the Ward Litigation. Ward Litigation, Doc. No. 20.

         On April 30, 2018, the Court adopted the Report and Recommendation in the Reese

 Litigation conditionally certifying a class of Sales Coordinators for Synergy’s Orlando and

 Daytona locations. Doc. 49. On February 20, 2019, the Court conditionally certified two classes

 in the Ward Litigation. Ward Litigation, Doc. No. 43. The “misclassification class” consists of all




 1
  Unless otherwise noted, citations to documents are to those filed in the Reese Litigation, Case No.: 6:17-cv-1574-
 Orl-41GJK.



                                                       -2-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 3 of 19 PageID 2405




 employees of Synergy who: (1) are or were employed by Synergy as “Sales Coordinators” at any

 location other than the Orlando and Daytona Beach locations during the preceding three years; (2)

 were classified as exempt from the FLSA; and (3) worked more than forty hours in a work week

 without being paid proper overtime compensation. Id. at 2. The “miscalculation class,” consists of

 all employees of Synergy who: (1) are or were employed by Synergy as Sales Coordinators since

 November 2016; (2) worked more than forty hours in a work week; and (3) did not receive proper

 overtime because: (a) Synergy failed to include all weekly remuneration in the Sales Coordinator’s

 regular rate of pay when calculating the overtime rate, and (b) failed to include all hours worked

 when calculating overtime. Id.

          On April 9, 2019, the Court consolidated the Ward and Reese Litigations. Ward Litigation,

 Doc. No. 53. The following Sales Coordinators opted into the litigation (collectively, “Opt-In

 Plaintiffs”): Joshua Kennedy, Doc. No. 20; Paul Celaya, Doc. No. 21; Thomas Lee, Doc. No. 53;

 Jennifer Brennan, Doc. No. 71; Shaw Brinkley, Doc. No. 74; Jacquelyn Beauchamp, Doc. No. 76;

 Shawn Manganiello, Doc. No. 77; Jerry Wayne Jenkins, Doc. No. 79; Andrew Carr (the

 misclassification class), Ward Litigation, Doc. No. 45; Travis 2 Wilder (the misclassification

 class), Ward Litigation, Doc. No. 46; Juan Idarraga (the miscalculation class), Ward Litigation,

 Doc. No. 47; Daniel Bermudez (the misclassification class), Ward Litigation, Doc. No. 49; and

 Paul W. Tidwell (the miscalculation class), Ward Litigation, Doc. No. 50.

          On January 16, 2020, the Court entered an order on the parties’ motions for summary

 judgment. Doc. No. 104. Among other things, the Court made the following rulings: denied

 summary judgment on the administrative exemption; granted summary judgment for Reese, Ward,




 2
   In his opt-in notice, Wilder’s first name is listed as “Traus,” but in the Amended Settlement Agreement, he is listed
 as “Travis Wilder.” Doc. No. 135-1 at 2, 3, 4, 20; Ward Litigation, Doc. No. 46.



                                                         -3-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 4 of 19 PageID 2406




 and the Opt-In Plaintiffs (collectively, the “Sales Coordinators”) on the commissioned work

 exemption; denied summary judgment on the combination exemption; granted summary judgment

 for the Sales Coordinators on the good faith defense as to liability; denied summary judgment for

 the Sales Coordinators on the good faith defense as to liquidated damages; granted summary

 judgment for the Sales Coordinators on the just and reasonable inference standard regarding the

 amount and extent of overtime work before November 2016; and denied summary judgment as to

 the just and reasonable inference standard after November 2016. Id. at 19, 25, 27, 29, 30, 36, 41,

 42.

         On April 30, 2020, after engaging in discovery and three separate mediations, the parties

 filed a joint motion for approval of the settlement agreement and the Sales Coordinators filed a

 motion for an award of attorney’s fees. 3 Doc. Nos. 118, 119. The parties settled the FLSA claims,

 but Reese’s tortious interference claim remains pending. Doc. No. 118. The parties agreed that

 Synergy would pay $100,000 to the Sales Coordinators. Doc. No. 135-1 at 4. They represented

 that the Sales Coordinators will receive approximately 42.6% of their unpaid overtime wages, and

 the payments represent overtime at a half-time rate. Doc. No. 135 at 9-10. The Sales Coordinators

 also waived their right to liquidated damages. Doc. No. 135 at 12. The parties agreed that the Sales

 Coordinators are entitled to an award of reasonable attorney’s fees and costs, but that the amount

 would be decided by the Magistrate Judge. 4 Doc. No. 135-1 at 5. The motion to approve the

 settlement agreement was denied because the itemized settlement amounts for the Sales

 Coordinators listed in the agreement exceeded the amount Synergy agreed to pay. Doc. No. 128.




 3
   On April 30, 2020, the parties consented to the undersigned conducting all proceedings and entering final orders on
 the joint motion for approval of the settlement agreement and the Sales Coordinators’ motion for attorney’s fees and
 costs. Doc. No. 120. On May 1, 2020, the Court referred the motions to the undersigned. Doc. No. 122.
 4
   The settlement agreement also states, “Synergy will pay the reasonable attorney’s fees and costs determined by the
 Court within fourteen (14) calendar days of the Court’s Order.” Doc. No. 135-1 at 5.



                                                        -4-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 5 of 19 PageID 2407




 On June 5, 2020, the parties filed a renewed motion correcting the error with an Amended

 Settlement Agreement attached. Doc. Nos. 135, 135-1. On June 8, 2020, the Court granted the

 renewed motion. Doc. No. 136.

        Remaining before the Court is the Sales Coordinators’ motion for an award of attorney’s

 fees and costs (the “Motion”), filed on April 30, 2020. Doc. No. 119. On May 21, 2020, Synergy

 filed its response to the Motion (the “Response”). Doc. No. 127. On June 12, 2020, with the Court’s

 permission, Doc. No. 139, the Sales Coordinators filed a reply to the Response (the “Reply”). Doc.

 No. 140.

 II.    ANALYSIS.

        “Congress has provided that the court in an FLSA action ‘shall, in addition to any judgment

 awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant,

 and costs of the action.’” Dionne v. Floormasters Enters., Inc., 667 F.3d 1199, 1205 (11th Cir.

 2012) (quoting 29 U.S.C. § 216(b)). The parties agreed that the Sales Coordinators are entitled to

 reasonable attorney’s fees and costs, Doc. No. 135-1 at 5, but disagree as to the amount of the fees

 and costs, Doc. Nos. 119, 127, 140. The Sales Coordinators request $282,600 in attorney’s fees,

 $4,105.23 in attorney expenses, and $7,139.74 in costs. Doc. No. 119 at 23. The Sales Coordinators

 also request post-judgment interest on the attorney’s fees and costs. Id. Synergy claims that a

 reasonable attorney’s fee award is $35,325 and no attorney expenses should be awarded. Doc. No.

 127 at 17. Synergy agrees that the Sales Coordinators are entitled to $7,139.74 in costs. Id. Thus,

 only the amount of attorney’s fees and attorney expenses are in dispute.

        A. Attorney’s Fees

        Motions for attorney’s fees should not result in a second major litigation. Hensley v.

 Eckerhart, 461 U.S. 424, 437 (1983). The order on a motion for attorney’s fees must contain a




                                                 -5-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 6 of 19 PageID 2408




 clear and concise explanation of the court’s reasoning. Id. The Court uses the familiar lodestar

 method in determining a reasonable fee award, which is calculated by multiplying the number of

 hours reasonably expended by a reasonable hourly rate. Id. at 433. The party moving for fees has

 the burden of establishing that the hourly rates and hours expended are reasonable. Norman v.

 Housing Auth. of the City of Montgomery, 836 F.2d 1292, 1303 (11th Cir. 1988). “In determining

 what is a ‘reasonable’ hourly rate and what number of compensable hours is ‘reasonable,’ the court

 is to consider the 12 factors enumerated in Johnson v. Georgia Highway Express, Inc., 488 F.2d

 714 (5th Cir.1974).” Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008). The Johnson

 factors are the following: 1) the time and labor required; 2) the novelty and difficulty of the

 questions; 3) the skill requisite to perform the legal services properly; 4) the preclusion of other

 employment by the attorney due to acceptance of the case; 5) the customary fee in the community;

 6) whether the fee is fixed or contingent; 7) time limitations imposed by the client or

 circumstances; 8) the amount involved and the results obtained; 9) the experience, reputation, and

 the ability of the attorney; 10) the “undesirability” of the case; 11) the nature and length of the

 professional relationship with the client; and 12) awards in similar cases. Johnson, 488 F.2d at

 717-19.

        The court need not explicitly address the Johnson factors, however, and most of them “are

 already subsumed in the lodestar. . . .” In re Home Depot Inc., 931 F.3d 1065, 1083, 1090 (11th

 Cir. 2019). The role of the Johnson factors is limited when the lodestar method is used. Id. at 1090.

 The number of hours spent on the case reflects the novelty and complexity of the issues. Id. at

 1083. The hourly rates reflect the attorneys’ skill and experience. Id. “As for the results obtained,

 this factor should be folded into the quality-of-representation factor. This is so because the results

 obtained are relevant to attorney’s fees only if those results are attributable to counsel’s




                                                 -6-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 7 of 19 PageID 2409




 performance, rather than, say, the other side dropping the ball.” Id. (citation omitted). Enhancing

 the fee based on the quality of the representation should only be done “in the rare cases where the

 fee applicant demonstrates that the ‘superior attorney performance is not adequately taken into

 account in the lodestar calculation.’” Id. (quoting Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,

 554 (2010)). “[A]fter counsel proposes an hourly rate based on the prevailing market rate in the

 community, courts may consider the Johnson factors to determine if the proposed rate accurately

 reflects the true worth of counsel.” Id. at 1091. “[T]he Johnson factors are relevant only in the rare

 cases where they are not fully captured in the lodestar.” Id.

        “[A] reasonable hourly rate is the prevailing market rate in the relevant legal community

 for similar services by lawyers of reasonably comparable skills, experience, and reputation.”

 Duckworth v. Whisenant, 97 F.3d 1393, 1396 (11th Cir. 1996) (quotations and citation omitted).

 In determining if the requested rate is reasonable, the court may rely on its own knowledge and

 experience. Norman, 836 F.2d at 1299-1300, 1303 (“The court, either trial or appellate, is itself an

 expert on the question and may consider its own knowledge and experience concerning reasonable

 and proper fees and may form an independent judgment either with or without the aid of witnesses

 as to value.”). “The applicant bears the burden of producing satisfactory evidence that the

 requested rate is in line with prevailing market rates,” which must be more than just “the affidavit

 of the attorney performing the work.” Id. at 1299 (citations omitted). Instead, satisfactory evidence

 generally includes evidence of the rates charged by lawyers in similar circumstances, or opinion

 evidence of reasonable rates. Id.

        As for the hours reasonably expended, counsel must exercise proper “billing judgment”

 and exclude hours that are “excessive, redundant, or otherwise unnecessary.” Hensley, 461 U.S. at

 434. In demonstrating that their hours are reasonable, counsel “should have maintained records to




                                                 -7-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 8 of 19 PageID 2410




 show the time spent on the different claims, and the general subject matter of the time expenditures

 ought to be set out with sufficient particularity so the district court can assess the time claimed for

 each activity.” Norman, 836 F.2d at 1303. Likewise, a party opposing a fee application should also

 submit objections and proof that are specific and reasonably precise. ACLU of Ga. v. Barnes, 168

 F.3d 423, 428 (11th Cir. 1999). A fee opponent’s failure to explain with specificity the particular

 hours he or she views as “excessive, redundant, or otherwise unnecessary” is generally fatal.

 Scelta v. Delicatessen Support Servs., Inc., 203 F. Supp. 2d 1328, 1333 (M.D. Fla. 2002) (citing

 Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1387 (11th Cir. 1997)). “If fee applicants do

 not exercise billing judgment, courts are obligated to do it for them, to cut the amount of hours for

 which payment is sought, pruning out those that are excessive, redundant, or otherwise

 unnecessary.” Barnes, 168 F.3d at 428 (quotations omitted). When a court finds the number of

 hours billed unreasonably high, a court has two choices: it may review each entry and deduct the

 unreasonable time or it may reduce the number of hours by an across-the-board cut. Bivins, 548

 F.3d at 1350.

         Once the lodestar is calculated, the court then decides whether an adjustment is necessary.

 Bivins, 548 F.3d at 1350. A downward adjustment “is merited only if the prevailing party was

 partially successful in its efforts.” Id. at 1350-51. The Johnson factors are considered in

 determining the lodestar and “should not be reconsidered in making either an upward or downward

 adjustment to the lodestar . . . .” Id. at 1352.

                 1. The Lodestar

         The Sales Coordinators request the following rates: Scott C. Adams, Esq. -- $325; N. Ryan

 LaBar, Esq. -- $300; and Judith Cane (paralegal) -- $105. Doc. No. 119 at 7-12. Synergy does not

 dispute that the requested rates are reasonable. Doc. No. 127 at 6 n.4. Based on the undersigned’s




                                                    -8-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 9 of 19 PageID 2411




 knowledge and experience concerning reasonable rates, plus the Johnson factors, the requested

 rates are reasonable.

        The Sales Coordinators claim the following number of hours were reasonably expended in

 this case for the prosecution of the FLSA claims: Adams -- 699; LaBar -- 50; Cane -- 385. Doc.

 No. 119 at 12. The Sales Coordinators state that they excluded administrative or secretarial time

 and time spent on Reese’s tortious interference claim. Id. The Sales Coordinators submit over 100

 pages of time records to support their claim. Doc. No. 119-1 at 18-136. The Sales Coordinators

 also submit the expert witness declaration of John Finnigan, Esq. Doc. No. 119-2. Finnigan has

 been a member of The Florida Bar since 1993 and specializes in employment and labor law. Id. at

 ¶¶ 3, 4. Finnigan practices primarily in Orlando and Central Florida. Id. at ¶ 4. He reviewed the

 docket; the Sales Coordinators’ counsel’s files regarding pleadings, motions, and discovery; and

 their billing records; and Finnigan is generally aware of the amount of the settlement. Id. at ¶¶ 14,

 17. Finnigan opines that all the time the Sales Coordinators request is reasonable. Id. at ¶¶ 30, 32.

        Synergy argues that the time submitted by the Sales Coordinators is excessive. Doc. No.

 127 at 9-13. Synergy contends that the Sales Coordinators included time spent on Reese’s tortious

 interference claim and that time spent on the tortious interference claim is intermingled with time

 spent on the FLSA claims. Id. at 9, 10-11, 13. It also argues that time spent on pretrial matters after

 the parties agreed to settle is not reasonable. Id. at 9-10. Synergy states that the Sales Coordinators

 included time unrelated to their FLSA claims, such as preparing records for Reese’s

 unemployment file. Id. at 11. Synergy points to several entries that it claims are for administrative

 tasks. Id. at 11-12. It argues that it should not pay for time spent on the Sales Coordinators’ motions

 that were denied. Id. at 12. Finally, it argues that there are numerous examples of excessive billing.




                                                  -9-
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 10 of 19 PageID 2412




  Id. at 13. Rather than an itemized deduction, Synergy requests that the Court impose a 50% cut in

  the number of hours requested. Id.

            The Sales Coordinators argue that Synergy has not met its burden of demonstrating a 50%

  cut is warranted because Synergy made generalized objections. Doc. No. 140 at 3. When Synergy

  did provide examples, the Sales Coordinators argue that Synergy indicated the wrong timekeeper,

  did not identify the date of the time entries, or failed to provide page citations. Id. However, “the

  Sales Coordinators agree to exclude the time identified by Synergy as outlined on Exhibit ‘C.’” Id.

  Exhibit C lists 14.9 hours of Adams’s time and 9.4 hours of Cane’s time, for a total of $5,829.50.

  Doc. No. 140-3 at 2. The Sales Coordinators state that if an across-the-board reduction is

  necessary, then ten percent is more appropriate than Synergy’s recommendation. Doc. No. 140 at

  9 n.35.

            “Where fee documentation is voluminous, such as in the instant case, an hour-by-hour

  review is simply impractical and a waste of judicial resources.” Loranger v. Stierheim, 10 F.3d

  776, 783 (11th Cir. 1994). Instead, “it is sufficient for the court to provide a concise but clear

  explanation of its reasons for the reduction.” Id.; see also In re Home Depot Inc., 931 F.3d 1065,

  1089 (11th Cir. 2019). “The level of specificity required by district courts is proportional to the

  specificity of the fee opponent’s objections.” In re Home Depot Inc., 931 F.3d at 1089.

            First, Synergy argues that the Sales Coordinators included time spent on Reese’s tortious

  interference claim and that time spent on the tortious interference claim is intermingled with time

  spent on the FLSA claims. Doc. No. 127 at 9, 10-11, 13. The Sales Coordinators argue that these

  two claims are intertwined, and therefore the fees are appropriate. Doc. No. 140 at 4. The case the

  Sales Coordinators rely on to support this argument, Certilus v. Peeples, No. 81-46-CIV-OC-12,

  1984 WL 3192, at *1 (M.D. Fla. Dec. 4, 1984), however, was one in which the defendants did not




                                                  - 10 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 11 of 19 PageID 2413




  respond to the fee application, and the Court found that the attorney’s fee award should include all

  the fees because significant relief was obtained under both the FLSA and the Farm Labor

  Contractor Registration Act, and the remaining claim accounted for less than two percent of the

  plaintiffs’ recovery. Doc. No. 140 at 4 n.11. Here, Synergy objects to the Motion and there has

  been no recovery yet on the tortious interference claim. As Synergy demonstrated specific

  examples including time spent on the tortious interference claim, a reduction in the number of

  hours the Sales Coordinators claim is appropriate.

          Second, Synergy argues that time spent on unrelated matters other than the tortious

  interference claim was included, but it only cites .3 hours of time as an example. Doc. No. 127 at

  11. Synergy also points to several entries that it claims are for administrative tasks, consisting of

  5 total hours. Id. at 11-12. The examples Synergy gives amount to a de minimis amount of the

  Sales Coordinators’ assertion of over 1,000 hours as reasonable.

          Third, Synergy argues that it should not pay for time spent on the Sales Coordinators’

  motions that were denied. Id. at 12. Synergy does not cite any authority for this principle. Id. In

  response, the Sales Coordinators cite Eagle Hospital Physicians, LLC v. SRG Consulting, Inc., 346

  F. App’x 403, 404 (11th Cir. 2009), 5 in which the Eleventh Circuit stated, “[T]he law in this circuit

  is that a prevailing party entitled to attorneys’ fees is not to be penalized for failed motions.” Doc.

  No. 140 at 4 n.12. Synergy fails to demonstrate that the Sales Coordinators’ number of hours

  should be reduced for time spent on motions on which they did not prevail.




  5
    In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
  authority.” 11th Cir. R. 36-2.



                                                        - 11 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 12 of 19 PageID 2414




           Finally, Synergy argues that there are numerous examples of excessive billing in the time

  records. Doc. No. 127 at 12. The examples Synergy gives to support this argument amount to 27.4

  hours. Id. at 12-13.

           Synergy demonstrates that some reduction in the number of hours claimed by the Sales

  Coordinators is appropriate, but fails to show that 50% is an appropriate deduction. Synergy asserts

  that it demonstrates that at least 90 of the 1,134 hours claimed are unreasonable. Doc. No. 127 at

  13. That is approximately eight percent of the hours claimed. Considering that not all of Synergy’s

  arguments for reducing the amount of reasonable hours claimed by the Sales Coordinators have

  merit, that the Sales Coordinators submitted an expert affidavit attesting to the reasonableness of

  the number of hours claimed, Doc. No. Doc. No. 119-2 at ¶¶ 30, 32, that the Sales Coordinators

  achieved conditional certification of three classes in two cases and were mostly successful on the

  parties’ motions for summary judgment, Synergy is not entitled to the reduction it requests. A

  reduction is appropriate, and the Court follows the Sales Coordinators’ recommendation of 10%.

           The Court has already determined the reasonable hourly rate. The chart below sets forth

  the reasonable number of hours and the reasonably hourly rate.

      Name                      Rate              Hours Claimed           10% reduction        Total
      Scott C. Adams, Esq.      $325              700.6 6                 630.5                $204,912.50
      N. Ryan LaBar, Esq.       $300              50                      45                   $13,500.00
      Judith Cane               $105              375.6 7                 338                  $35,490
      Totals                                      1,126.2                 1,013.5              $253,902.50

  Thus, the lodestar is $253,902.50.




  6
    This includes a deduction of the 14.9 hours of time the Sales Coordinators agree should be deducted and the addition
  of the 16.5 hours Adams spent reviewing the Response, preparing the request to file a reply to the Response, and
  research regarding the Response and Reply. Doc. No. 140 at 10 n.36; Doc. No. 140-3 at 2.
  7
    This includes a deduction of the 9.4 hours of time the Sales Coordinators agree should be deducted. Doc. No. 140-
  3 at 2.



                                                         - 12 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 13 of 19 PageID 2415




                 2. Adjustment to Lodestar

         Synergy argues that the lodestar should be “reduced to account for the extremely limited

  success achieved by [the Sales Coordinators], their rejection of Rule 68 offers early in the

  litigation, and the unreasonable positions they took in the litigation.” Doc. No. 127 at 14. Synergy

  argues that a 75% reduction in the lodestar is appropriate. Id. at 15.

         Although Synergy now argues that the Sales Coordinators achieved “extremely limited

  success,” id. at 14, Synergy (along with the Sales Coordinators) represented to the Court when it

  sought approval of the settlement agreement that the Sales Coordinators would be receiving 42.6%

  of their claimed overtime wages, Doc. No. 135 at 9-10. The lodestar here is $253,902.50, and the

  Sales Coordinators recovered a total of $100,000, Doc. No. 135-1 at 4.

         The cases that Synergy relies on in which the courts reduced the attorney’s fees awarded

  due to limited success and excessive litigation demonstrate that this is not such a case. See Martinez

  v. Hernando Cty. Sheriff’s Office, 579 F. App’x 710, 712 (11th Cir. 2014) (FLSA plaintiff

  recovered $1,075.44 after a three-day bench trial and sought $79,850.63 in attorney’s fees);

  Andrike v. Maple Way Cmty., Inc., No. 8:11-CV-1939-T-24, 2013 WL 1881135, at *1 (M.D. Fla.

  May 3, 2013) (plaintiff claimed she was owed $34,272 in overtime under the FLSA, settled for

  $2,500, and sought attorney’s fees of $20,674); Brandt v. Magnificent Quality Florals Corp., No.

  07-20129-CIV, 2011 WL 4625379, at *1, *3 (S.D. Fla. Sept. 30, 2011) (plaintiffs sought

  $65,301.12 in overtime and liquidated damages under the FLSA, recovered $1,208.52 after a five-

  day jury trial, and sought attorney’s fees of $95,272.50); James v. Wash Depot Holdings, Inc., 489

  F. Supp. 2d 1341, 1345 (S.D. Fla. 2007) (plaintiff sought $600,000 in damages based on claims

  under the FLSA, race discrimination, and retaliation under the Florida Whistleblower Act,




                                                  - 13 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 14 of 19 PageID 2416




  recovered only under the FLSA for $3,493.62, and sought attorney’s fees of $377,090.62). This is

  not a case where the claimed fees are more than ten times greater than the plaintiffs’ recoveries.

          Synergy asserts that the Court “must” consider the Rule 68 offers made to the Sales

  Coordinators in determining the reasonableness of the attorney’s fee award. Doc. No. 127 at 7-8.

  The examples Synergy gives do not support its argument that its offers warrant reducing the

  lodestar. Synergy asserts that it offered Ward $8,000 on July 26, 2018, and Ward ultimately

  recovered $10,065.61 almost two years later. Id. Synergy asserts that this is a small gain for

  litigating hundreds of hours later. Id. at 8. It is, however, a 25% increase in what Ward recovered

  from what Synergy first offered him. Synergy states that it offered Reese $10,000 in December

  2017, and Reese ultimately recovered an additional $2,542.65 under the settlement. Id. at 15. This

  is another 25% increase from the original offer. Synergy offered Celaya $6,500 in December 2017,

  and Celaya recovered $10,043.75 under the settlement, thus increasing the original offer by 54%.

  Id. at 4. Synergy’s fourth example is even less convincing. It points to an offer it made to Kennedy

  of $2,000 in December 2017, and Kennedy’s eventual recovery under the settlement of $4,566.71.

  Id. at 8 n.5. Kennedy more than doubled his original offer. Although these may seem like small

  dollar amounts to Synergy, to the workers they employed and did not properly compensate, the

  percentages are substantial. Synergy fails to demonstrate that the Sales Coordinators acted

  unreasonably in contravention of the purpose of Rule 68 in entertaining Synergy’s settlement

  offers. 8 See generally Rodriguez v. Molina Healthcare Inc., 806 F. App’x 797, 805 (11th Cir.

  2020) (holding that district court did not abuse its discretion in declining to reduce attorney’s fee

  award in FLSA case because defendants failed to show that the “[p]laintiffs in bad faith rejected




  8
    “The plain purpose of Rule 68 is to encourage settlement and avoid litigation.” Marek v. Chesny, 473 U.S. 1, 5,
  (1985).



                                                       - 14 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 15 of 19 PageID 2417




  substantially similar [earlier] offers with the intent of unnecessarily prolonging litigation.”); Baxter

  v. Automated Gate Sys., Inc., No. 6:09-CV-350-ORL-18, 2011 WL 1790330, at *5 (M.D. Fla. May

  10, 2011) (reducing attorney’s fees in FLSA case where the plaintiff was twice presented with

  settlement offers that would have concluded the case much earlier and were equal to or greater

  than the final settlement amount); Phillips v. SC Capital Ventures, Inc., No. 19-62555-CIV, 2020

  WL 2988381, at *5 (S.D. Fla. June 4, 2020) (reducing fees awarded where FLSA plaintiff’s

  attorney rejected settlement offer for full amount at start of case and refused to negotiate attorney’s

  fees); Vasconcelo v. Miami Auto Max, No. 17-21765-CV, 2018 WL 5020486, at *9 (S.D. Fla. July

  6, 2018), report and recommendation adopted, 2019 WL 275946 (S.D. Fla. Jan. 22, 2019)

  (reducing lodestar by 70% because FLSA plaintiff’s refusal to accept multiple settlement offers

  “was unreasonable in light of the ultimate outcome . . . .”).

         “[I]n FLSA cases, fee awards commonly exceed the actual damages awarded, especially

  where, as here, both sides vigorously contest the case.” Brandt, No. 07-20129-CIV, 2011 WL

  4625379, at *13. Synergy fails to demonstrate that a reduction to the lodestar is appropriate. The

  Sales Coordinators are entitled to $253,902.50 as attorney’s fees.

         B. Attorney Expenses

         The Sales Coordinators seek $4,105.23 in “attorney expenses.” Doc. No. 119 at 19. These

  costs consist of the following: mediation; travel to Palm Bay to communicate with Ward; costs of

  copies, envelopes, and postage for the collective action notices; travel to an Opt-In Plaintiff’s

  deposition; lunch during the corporate representative’s deposition; parking at mediation; and the

  expert witness’s fee for preparing the affidavit. Id. at 18-19. Synergy argues that the Sales

  Coordinators may only recover the expenses and costs permitted under 28 U.S.C. § 1920. Doc.

  No. 127 at 15.




                                                   - 15 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 16 of 19 PageID 2418




          Synergy argues that the Sales Coordinators’ reliance on Mock v. Bell Helicopter Textron,

  Inc., 456 F. App’x 799 (11th Cir. 2012), is misplaced. Doc. No. 127 at 16-17. In Mock, the plaintiff

  was awarded attorney’s fees and costs under the ADEA, but the district court declined to award

  the plaintiff his travel expenses. Mock, 456 F. App’x at 802. The Eleventh Circuit affirmed because

  travel expenses were not recoverable as costs under 28 U.S.C. § 1920, and they were also not

  recoverable as attorney’s fees. Id. The travel expenses were not recoverable as attorney’s fees

  because they were incurred due to the plaintiff retaining non-local counsel, which the district court

  found was unnecessary, and not because they were not recoverable as attorney’s fees in the first

  instance. Id.

          Synergy also relies on Padurjan v. Aventura Limousine & Transportation Service, Inc.,

  441 F. App’x 684 (11th Cir. 2011). Doc. No. 127 at 15-16. In Padurjan, the plaintiff argued that

  the trial court erred in not awarding fees under the FLSA for those incurred by his expert fee

  witness. Padurjan, 441 F. App’x at 686. The Eleventh Circuit held that the district court did not

  err because no statute provided for the shifting of this witness fee. Id.

          The Sales Coordinators cite Lockwood v. CIS Services, LLC, No. 3:16-CV-965-J-39PDB,

  2019 WL 2226126 (M.D. Fla. May 3, 2019), report and recommendation adopted, 2019 WL

  3383628 (M.D. Fla. June 13, 2019), to support their argument. Doc. No. 119 at 17. Lockwood

  squarely addresses the issue before the Court. The plaintiffs sought “attorney expenses” under the

  FLSA of airfare, lodging, postage, delivery, and mediation expenses, arguing that they are part of

  the attorney’s fees recoverable. Lockwood, No. 3:16-CV-965-J-39PDB, 2019 WL 2226126, at *21.

  The defendants argued that these are costs and not recoverable because they are not included under

  28 U.S.C. § 1920. Id. Although there is no binding precedent on the issue, circuit courts of appeal

  held such expenses are recoverable as attorney’s fees. Id. (citing West v. Nabors Drilling USA,




                                                  - 16 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 17 of 19 PageID 2419




  Inc., 330 F.3d 379, 395-96 (5th Cir. 2003); Calderon v. Witvoet, 112 F.3d 275, 276 (7th Cir. 1997);

  Neufeld v. Searle Labs., 884 F.2d 335, 342 (8th Cir. 1989); Herold v. Hajoca Corp., 864 F.2d 317,

  323 (4th Cir. 1989); Reichman v. Bonsignore, Brignati & Mazzotta P.C., 818 F.2d 278, 283 (2d

  Cir. 1987)). Also, two Eleventh Circuit cases found such expenses recoverable as attorney’s fees

  under 42 U.S.C. § 1988 (Dowdell v. City of Apopka, 698 F.2d 1181, 1190 (11th Cir. 1983)), and

  ERISA (Evans v. Books-A-Million, 762 F.3d 1288, 1299 (11th Cir. 2014)). Id. at *21-22. The

  rationale in Evans—that the definition of costs in 28 U.S.C. § 1920 is not controlling and that

  expenses reasonably incurred in preparing, settling, and litigating a case that are billed to fee-

  paying clients as the prevailing practice in the legal community may be awarded as attorney’s

  fees—is equally applicable to the attorney’s fees provision in the FLSA. Id. at *22. Because the

  prevailing practice in the city is to bill fee-paying clients for travel, lodging, postage, and

  mediation, those expenses are recoverable under the FLSA as part of the attorney’s fee award. Id.

         Lockwood is directly on point. The attorney’s expenses the Sales Coordinators seek, based

  on the undersigned’s knowledge and experience, are those typically paid by fee-paying clients in

  Central Florida. Finnigan’s affidavit also states that these costs are standard and reasonable and

  that the clients in employment and FLSA cases typically pay for mediator costs. Doc. No. 119-2

  at ¶ 35. The Sales Coordinators may therefore recover as part of the attorney’s fee award the

  following: the costs of mediation; travel to Palm Bay to communicate with Ward; costs of copies,

  envelopes, and postage for the collective action notices; travel to an Opt-In Plaintiff’s deposition;

  lunch during the corporate representative’s deposition; and parking at mediation. Payment of the

  Sales Coordinator’s expert witness on attorney’s fees is precluded by Padurjan, however, as it

  specifically categorizes this fee as a witness fee and not part of an attorney’s fee. Padurjan, 441




                                                 - 17 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 18 of 19 PageID 2420




  F. App’x at 686. Therefore, the Sales Coordinators are awarded $2,355.23 as part of their

  attorney’s fees.

         C. Costs

         Synergy agrees that the Sales Coordinators are entitled to $7,139.74 in costs. Doc. No. 127

  at 17. Thus, the Court determines that the Sales Coordinators shall recover $7,139.74 in costs from

  Synergy.

         D. Post-judgment Interest

         The Sales Coordinators ask the Court to award post-judgment interest on the award of

  attorney’s fees and costs. Doc. No. 119 at 23. Synergy did not respond to this request. Doc. No.

  127. The Sales Coordinators are awarded post-judgment interest on the attorney’s fees and costs

  “at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published by the

  Board of Governors of the Federal Reserve System, for the calendar week preceding the date of

  judgment.” 28 U.S.C. § 1961(a). On June 8, 2020, the Court approved the settlement agreement

  and this case was dismissed with prejudice. Doc. No. 136 at 12. June 8, 2020 is therefore the date

  upon which interest begins to accrue.

  III.   CONCLUSION.

         Based on the foregoing, it is ORDERED that the Motion, Doc. No. 119, is GRANTED

  IN PART AND DENIED IN PART as follows:

         1. Plaintiffs are awarded attorney’s fees of $253,902.50, attorney expenses of $2,355.23,

             and $7,139.74 in costs;

         2. Otherwise, the Motion is DENIED; and




                                                - 18 -
Case 6:17-cv-01574-CEM-GJK Document 141 Filed 08/27/20 Page 19 of 19 PageID 2421




         3. The Clerk is directed to enter judgment for Plaintiffs and against Defendant in the

             amount of $263,397.47, plus post-judgment interest at the legal rate prescribed in 28

             U.S.C. § 1961(a) from June 8, 2020.

         DONE and ORDERED in Orlando, Florida, on August 27, 2020.




  Copies furnished to:

  Counsel of Record
  Unrepresented Parties




                                               - 19 -
